HARRIS, Judge.
Margaret Nolan WRS involved in an automobile accident with Terrence Lakome who was operating a vehicle within the course and scope of his employment with D & K Financial Corporation. She sued both parties.
After a jury verdict in favor of Lakome and D & K, Nolan claims that the trial court erred in refusing to grant her a directed verdict on liability and in refusing to order a new trial. We find no error and affirm.
Nolan also contends on appeal that since the jury returned a defense verdict, attorney’s fees awarded pursuant to section 768.79, Florida Statutes (1987) was improper. We agree. See Oriental Imports, Inc. v. Alilin, 559 So.2d 442 (Fla. 5th DCA 1990); Gunn v. DePaoli, 562 So.2d 427 (Fla. 2nd DCA 1990).
Judgment for appellees AFFIRMED; award of attorney’s fees REVERSED and REMANDED for further action consistent with this opinion.
COWART and GOSHORN, JJ., concur.